IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-48,544-03


                     EX PARTE ABDEL MOHANAD RAHIM, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. W95-72756-K(C) IN THE CRIMINAL DISTRICT COURT #4
                             FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment. The Fifth

Court of Appeals affirmed his conviction. Rahim v. State, No 05-96-01069-CR (Tex. App. — Dallas

June 5, 1998) (not designated for publication). Applicant challenged this conviction by way of

habeas corpus (“the -01 application”) in 2001, alleging that the State failed to disclose that two

witnesses were promised leniency in exchange for the their trial testimony, that those witnesses

testified falsely, and that Applicant’s right to confrontation was denied when the statement of a non-

testifying co-defendant was admitted at trial. This Court denied Applicant’s -01 application on May

2, 2001.

        Applicant filed this application for a writ of habeas corpus in the county of conviction, and
the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. In this

application, Applicant alleges that the State failed to disclose the existence of promises of leniency

in exchange for the testimony of a third witness, Orlando Barrios. According to Applicant, he did

not learn about this information until the State opened its file in 2012. Applicant also alleges that

he has newly-available evidence of actual innocence in the form of a statement provided in 2016 by

co-defendant Mario Cabrera, in which Cabrera states that he was never offered or paid money by

Applicant to kill the victim.

       Applicant has alleged facts that, if true, might entitle to relief. Brady v. Maryland, 373 U.S.

83 (1963); Ex parte Elizondo, 947 S.W.2d 202, 208 (Tex. Crim. App. 1996). Accordingly, the

record should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel

is appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

       The trial court shall make findings of fact and conclusions of law as to whether Mario

Cabrera testified at Applicant’s trial, or whether his custodial statement was admitted at Applicant’s

trial. The trial court shall make findings of fact as to whether Cabrera’s November 7, 2016,

statement is credible, and as to whether it constitutes newly-discovered or newly-available evidence

of Applicant’s actual innocence. The trial court shall make findings of fact and conclusions of law

as to whether Orlando Barrios was promised leniency in exchange for his testimony against

Applicant, and if so, whether such promises were disclosed to the defense prior to trial. The trial

court shall make findings of fact and conclusions of law as to whether Applicant’s current claims
meet an exception to the bar on subsequent applications contained in Article 11.07, section 4 of the

Texas Code of Criminal Procedure. The trial court may make any other findings and conclusions

that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 18, 2020
Do not publish